 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       No. 1:17-cr-00040-DAD-BAM
12                      Plaintiff,
13           v.                                       ORDER DENYING DEFENDANT’S
                                                      MOTIONS TO SUPPRESS
14    LESLIE HOOD,
                                                      (Doc. No. 116, 117)
15                      Defendant.
16

17          This matter is before the court on motions to suppress evidence brought by defendant

18   Leslie Hood, who is proceeding pro se in this criminal prosecution. (Doc. Nos. 116, 117.) A

19   hearing on those motions was held on January 15, 2020, at which time the motions were taken

20   under submission for decision. Assistant United States Attorney Vincenza Rabenn appeared at

21   the hearing on behalf of the United States and defendant Leslie Hood appeared on his own behalf

22   along with his standby counsel, attorney Michael Berdinella. Having reviewed the parties’

23   briefing and heard their arguments and for the reasons explained below, defendant Hood’s

24   motions to suppress will be denied.

25                                          BACKGROUND

26          On February 23, 2017, the grand jury for the Eastern District of California returned an

27   indictment in this action charging defendant Hood in three counts with: Conspiracy to Distribute

28   and to Possess with Intent to Distribute Methamphetamine in violation of 21 U.S.C. §§ 841, 846
                                                      1
 1   (Count One); Possession with Intent to Distribute Methamphetamine in violation of 21 U.S.C.

 2   § 841 (Count Three); and Use of a Communication Facility to Facilitate a Drug Trafficking

 3   Offense in violation of 21 U.S.C. § 843(b) (Count Six). These charges stemmed from evidence

 4   discovered by law enforcement as a result of a long-term investigation that included the use of

 5   two court authorized wiretaps under Title III of the Omnibus Crime Control and Safe Street Act

 6   of 1968. See 18 U.S.C. § 2518. One of those wiretaps was obtained from this court and the other

 7   was obtained from the U.S. District Court for the Northern District of Alabama. According to the

 8   government, defendant Hood was first intercepted on the Alabama wiretap on March 22, 2016;

 9   was first observed as a result of surveillance in this area on June 16, 2016 dropping off parcels at

10   Federal Express which were found to contain children’s toys stuffed with methamphetamine; and

11   was arrested by authorities on March 8, 2017 in possession of 54.2 grams of methamphetamine

12   which had to be removed from his body at a hospital. (Doc. No. 122.)

13          Defendant Hood first moves to suppress all evidence seized by Fresno County Sheriff

14   Officers on February 12, 2015, from a Federal Express shipping center located in Clovis, CA.

15   (Doc. No. 116.) Specifically, defendant Hood argues that, on that date in 2015, officers

16   conducted a warrantless search of packages1 at the shipping center by employing a narcotics

17   sniffing dog without probable cause to do so. (Id. at 3.) In his second motion defendant Hood

18   moves for an evidentiary hearing under the decision in Franks v. Delaware, 438 U.S. 154 (1978)

19   and to ultimately suppress all evidence obtained pursuant to the Alabama wiretap for the phone

20   subscribed in the name of Thillit Maples. (Doc. No. 117.) Below, the court will address both
21   motions in turn.

22                                             DISCUSSION

23   A.     Motion to Suppress Fruits of the February 12, 2015 Federal Express Parcel Seizures

24          Defendant Hood’s motion to suppress evidence seized pursuant to what he claims were

25   unlawful parcel seizures on February 12, 2015 is difficult to decipher. (Doc. No. 116.) It appears

26
     1
27     According to the records relating to at least three of the four parcels, they were shipped by
     individuals other than defendant Hood from Fresno to individuals other than defendant Hood at
28   three different addresses in Alabama. (Doc. No. 116 at 2.)
                                                         2
 1   that defendant Hood for some unexplained reason identifies the search of these packages headed

 2   from the Fresno area to Alabama, which resulted in the seizure of methamphetamine, as the first

 3   step in the long term investigation which eventually resulted in charges being brought against

 4   him. (Id. at 15–16) (“The defendant asserts that the probable cause for the investigation and

 5   seizure of the parcels seized and searched on June 16, 2016 was due to the investigation and

 6   probable cause of the February 12, 2015[] search and probable cause.”). In any event, defendant

 7   argues that the use of a drug detecting dog by Fresno County Sheriff’s officers inside the Federal

 8   Express shipping center on February 12, 2015 was a warrantless search unsupported by probable

 9   cause and that all evidence seized as a result should be suppressed.2 (Id. at 10–13.)

10          The government opposes this motion to suppress evidence on several grounds. (Doc. No.

11   122.) First, the government argues that it does not intend to offer into evidence at defendant

12   Hood’s trial any evidence from searches conducted on February 12, 2015 and that the pending

13   motion to suppress should therefore be denied as moot. (Id. at 3.) The government also

14   represents that it is unaware of any search relevant to this prosecution having even taken place on

15   February 12, 2015, 3 suggesting that defendant Hood may be mistakenly referring to investigation

16   which occurred on February 12, 2016, when law enforcement photographed but did not seize

17   parcels dropped off by Hood’s co-defendant Richard Ormand at Federal Express, but that in any

18   event the government also does not intend to offer those photos into evidence at defendant

19
     2
       Defendant Hood apparently seeks suppression of all the evidence the government might offer
20   against him at trial as the poisonous fruit of the February 2015 parcel seizures which he contends
     were unlawful. (Doc. No. 116 at 16.)
21
     3
22     The government may be mistaken as to this point, at least in part. The court first notes that
     although defendant’s motion refers to Exhibits A–C, no such exhibits were attached to the motion
23   he filed in this case. (See Doc. No. 116.) Nonetheless, at the hearing on the pending motions,
     defendant Hood did present the court with what was labeled “Exhibit A” bearing a Bate stamp of
24   “ORMOND ET AL 0000671.” That one-page document was a Fresno County Sheriff Incident
     Report dated February 12, 2015 by Det. Larralde describing a drug detecting dog “Jake” alerting
25   on four packages, three of which were bound for Alabama, that day at the Federal Express
26   shipping center in Clovis. It also described the seizure of those packages until a search warrant
     was issued by a Fresno County Superior Court judge resulting in the seizure of over 2½ pounds of
27   methamphetamine and 3 cell phones on February 13, 2015. Accordingly, it would appear that the
     incident referred to by defendant Hood in his motion did take place and may have been related, at
28   least in some way, to the long-term investigation from which this prosecution stemmed.
                                                        3
 1   Hood’s trial. (Id.) The government also argues that defendant has offered no authority for the

 2   proposition that the use of a drug detecting dog inside a business premise open to the public

 3   requires a warrant. (Id.) Finally, the government argues that defendant Hood has failed to

 4   establish his standing to challenge any February 12, 2015 seizure of parcels at Federal Express

 5   because he has not even asserted, and certainly has not shown, that he had a protected privacy

 6   interest in those packages upon which he was listed neither as the sender or the intended recipient.

 7   (Id. at 3–4.)

 8           Ultimately, defendant Hood’s first motion to suppress evidence fails. He essentially

 9   argues in conclusory fashion that the February 12, 2015 parcel searches were unlawful and

10   therefore tainted all of the evidence the government intends to present against him at trial.4 First,

11   a defendant bears the burden of showing that he had a reasonable expectation of privacy in the

12   item being searched in order to establish standing to challenge a search or seizure under the

13   Fourth Amendment. See United States v. Reyes-Bosque, 596 F.3d 1017, 1026 (9th Cir. 2010);

14   United States v. Caymen, 404 F.3d 1196, 1199 (9th Cir. 2005); see also Minnesota v. Olson, 495

15   U.S. 91, 95–96 (1990) (“[I]t has been the law that ‘capacity to claim the protection of the Fourth

16   Amendment depends . . . upon whether the person who claims the protection of the Amendment

17   has a legitimate expectation of privacy in the invaded place.’”) (quoting Rakas v. Illinois, 439

18   U.S. 128, 143 (1978)). Here, not only has defendant Hood not attempted to demonstrate that he

19   had a reasonable expectation of privacy in the parcels that were seized on February 12, 2015 after

20   Jake the dog alerted on them, he has not even attempted to establish his connection to or interest
21   in those parcels in any way at all. See United States v. Johnson, 778 Fed. App’x. 474, 475 (9th

22   Cir 2019)5 (Concluding that the district court did not error in determining the defendant lacked

23   standing to challenge a search where he was “not the sender or the addressee of the package, his

24
     4
       If defendant’s argument is accurately characterized as such, the government’s argument that his
25   motion should be denied “as moot” because they do not intend to offer evidence of that search
26   against him misses the mark to some extent. Rather, it is defendant Hood’s bald claim that all the
     evidence to be offered against him at trial stems from those searches in some way.
27
     5
       Citation to this unpublished Ninth Circuit opinion is appropriate pursuant to Ninth Circuit Rule
28   36–3(b).
                                                       4
 1   name was not on the lease for the apartment, and he did not state that he was expecting $64,000 in

 2   cash or that the cash belonged to him.”); see also United States v. Smith, 39 F.3d 1143, 1145

 3   (11th Cir. 1994) (“[W]e conclude that . . . the district court did not err by finding that Smith did

 4   not have a legitimate expectation of privacy in the letter sent to Kirkconnell. Given Smith’s

 5   equivocal testimony regarding his ownership interest in the letter, and the fact that he was neither

 6   the sender nor the addressee of the letter, we hold that his arrangement with Kirkconnell was

 7   insufficient to preserve his legitimate expectation of privacy in the letter.”); United States v.

 8   Pierce, 959 F.2d 1297, 1303 (5th Cir. 1992) (“Arguably, a defendant who is neither the sender

 9   nor the addressee of a package has no privacy interest in it, and, accordingly, no standing to assert

10   Fourth Amendment objections to its search.”); United States v. Keonig, 856 F.2d 843, 846 (7th

11   Cir. 1988) (“Because Graf was neither the sender nor the addressee of the package and thus has

12   no privacy right in it, he therefore has no standing to make the request. On appeal, he fails to

13   point to any other source of a personal privacy interest in Koenig’s mail.”). Finally, “ a defendant

14   can prevail on a ‘fruit of the poisonous tree’ claim only if he has standing regarding the violation

15   which constitutes the poisonous tree.” 6 W. La Fave, Search and Seizure § 11.4, at 324–25 (5th

16   Ed. 2012); see also United States v. Baker, 256 F.3d 855, 863 (9th Cir. 2001) (rejecting a

17   defendant’s challenge to the validity of a search warrant on the basis that tainted evidence from

18   the unlawful search of his companion’s purse was included in the affidavit supporting the

19   issuance of the warrant.).

20           Because defendant Hood has failed to even attempt to demonstrate that he had a
21   reasonable expectation of privacy in the parcels that were the subject of a seizure on February 12,

22   2015 by claiming ownership of them or otherwise, his motion to suppress the fruits of that search

23   must be denied.6

24   /////

25   /////

26
     6
27     Because the court concludes that defendant Hood lacks standing to challenge the February 12,
     2015 seizures, it need not address his arguments that the use of a drug detecting dog at the
28   shipping center without a warrant and/or without probable cause was unlawful.
                                                       5
 1   B.     Motion to Suppress Evidence Under Franks

 2          Next, defendant Hood moves for an evidentiary hearing to suppress evidence obtained

 3   pursuant to the court authorized Alabama Title III wiretap on the phone subscribed in the name of

 4   Thillit Maples of Gadsen, Alabama. (Doc. No. 117.) Defendant Hood argues that the affidavit

 5   submitted in support of that wiretap application was deficient because the affiant FBI Special

 6   Agent knowingly, intentionally, and with reckless disregard for the truth omitted material facts

 7   and included misleading statements in support of the probable cause showing. (Id. at 2–3.)

 8   Specifically, defendant Hood contends that the affidavit was false or misleading by failing to

 9   inform the reviewing U.S. District Judge that:

10                  1) the phone for which authorization was sought to intercept wire
                       communications over was a contraband cell phone;
11
                    2) the contraband phone had been smuggled into Alabama’s
12                     Holman State Prison;
13                  3) the smuggled contraband cell phone was being used by a prisoner
                       who was on death row at that prison after having been convicted
14                     of murder; and
15                  4) the application and affidavit for the wiretap did not bear a case
                       number.7
16

17   (Id. at 3.) Although also somewhat difficult to decipher, defendant Hood appears to argue in this

18   second motion that, because the target cell phone was contraband that could not be lawfully

19   possessed in a state prison, had the reviewing U.S. District Judge been informed of these facts he

20   would have refused to authorize the wiretap due to a lack of probable cause and instead ordered
21   that the contraband cell phone be immediately seized by law enforcement officers. (Id. at 10–11.)

22          The government opposes defendant’s Franks motion on the grounds that he has failed to

23   make any showing, let alone a substantial preliminary showing, that the Alabama wiretap

24   application contained intentionally or recklessly false statements or omitted material facts and

25   that the affidavit would not support a finding of probable cause with the falsehoods or omissions

26   7
       Defendant Hood offers no argument in support of his contention that a failure to affix a case
27   number to a wiretap application at the time of its submission somehow constitutes a false or
     misleading statement potentially impacting the probable cause determination which can properly
28   be addressed under Franks.
                                                        6
 1   corrected. (Doc. No. 122 at 4) (citing Franks v. Delaware, 438 U.S. 154, 171–72 (1978)). In this

 2   regard, the government contends that the basis of defendant Hood’s motion is simply wrong in

 3   that the supporting affidavit clearly informed the reviewing district judge that the target phone

 4   was contraband that had been smuggled into Holman State Prison and was being used by a

 5   convicted murderer housed on death row at that institution. (Id. at 4–5.) The government’s

 6   arguments are clearly persuasive given the absence of any preliminary showing by defendant

 7   Hood here.

 8           “A defendant is entitled to an evidentiary hearing if he ‘makes a substantial preliminary

 9   showing that a false statement knowingly and intentionally, or with reckless disregard for the

10   truth, was included by the affiant in the warrant affidavit, and if the allegedly false statement is

11   necessary to the finding of probable cause.’” United States v. Craighead, 539 F.3d 1073, 1080–

12   81 (9th Cir. 2008) (quoting Franks, 438 U.S. at 155–56)); see also United States v. Flyer, 633

13   F.3d 911, 916 (9th Cir. 2011); United States v. Bennett, 219 F.3d 1117, 1124 (9th Cir. 2000);

14   United States v. Johns, 851 F.2d 1131, 1133 (9th Cir. 1988). Therefore, in order to be entitled to

15   an evidentiary hearing, a defendant must come forward with specific allegations, allege a

16   deliberate falsehood or reckless disregard for the truth, and support that claim with a sufficient

17   offer of proof. Craighead, 539 F.3d at 1080 (citing United States v. Kiser, 716 F.2d 1268, 1271

18   (9th Cir. 1983)). Where a substantial preliminary showing is made, “the court must hold a

19   hearing to determine if any false statements deliberately or recklessly included in the

20   affidavit were material to the magistrate’s finding of probable cause.”8 Johns, 851 F.2d at 1133
21   (quoting United States v. Burnes, 816 F.2d 1354, 1357 (9th Cir. 1987)); see also United States v.

22   Stanert, 762 F.2d 775, 780 (9th Cir.), as amended, 769 F.2d 1410 (9th Cir. 1985).

23   /////

24

25   8
       Affirmative misrepresentations in a search warrant affidavit are material if probable cause is
26   lacking absent consideration of the misrepresented facts. Crowe v. County of San Diego, 608
     F.3d 406, 435 (9th Cir. 2010) (citing Franks, 438 U.S. at 171–72). A misrepresentation based on
27   an omission is material where the inclusion of the omitted facts would “cast doubt on the
     existence of probable cause.” Id. (quoting United States v. Garza, 980 F.2d 546, 551 (9th Cir.
28   1992)).
                                                       7
 1            To prevail on a Franks challenge to the veracity of the affidavit and the validity of the

 2   warrant, the defendant must ultimately establish by a preponderance of the evidence: (1) that the

 3   affiant officer intentionally or recklessly made false or misleading statements or omissions in

 4   support of the warrant; and (2) that the false or misleading statement or omission was material,

 5   that is, it was necessary to the finding of probable cause. United States v. Perkins, 850 F.3d 1109,

 6   1116 (9th Cir. 2017) (citing United States v. Martinez-Garcia, 397 F.3d 1205, 1214–15 (9th Cir.

 7   2005)). If the defendant satisfies both requirements, “the search warrant must be voided and the

 8   fruits of the search excluded.” Id. (quoting Franks, 438 U.S. at 156).

 9            Here, the affidavit submitted in support of the Alabama Title III wiretap application

10   repeatedly advised the reviewing district judge that the target telephone was a smuggled

11   contraband cell phone that was illegally obtained and was being used by the death row inmate

12   incarcerated at Holman State Prison to broker methamphetamine transactions. (See Doc. No. 122

13   at 4–5.) Of course, defendant Hood’s speculation (or perhaps wishful thinking) that a reviewing

14   judge seeing such information would be required to refuse to authorize the wiretap and instead

15   order the seizure of the contraband cell phone is obviously incorrect as well.

16            Having failed to make the substantial preliminary showing required by Franks, defendant

17   Hood is entitled to neither an evidentiary hearing nor the suppression of any evidence obtained as

18   a result of the wiretap. United States v. Meling, 47 F.3d 1546, 1553 (9th Cir. 1995); see also

19   United States v. Yepiz, 673 F. Appx. 691, 703 (9th Cir. 2016).9 Accordingly, his second motion

20   to suppress evidence will also be denied.
21                                    MISCELLANEOUS MATTERS

22            On January 3, 2020, the government filed a notice of request to seal the government’s

23   affidavit and request to seal documents in this case. (Doc. No. 121.) Due to the undersigned’s

24   unavailability on that date, another district judge of this court issued an order granting the

25   government’s request on January 6, 2020. (Doc. No. 123.) The government’s request to seal and

26   the documents in question were then filed under seal on January 9, 2020. (Doc. Nos. 125, 126.)
27

28   9
         See fn. 5, above.
                                                         8
 1   On February 6, 2020, defendant Hood, proceeding pro se, belatedly filed an opposition to the

 2   government’s request to seal. (Doc. No. 132.) The court has again reviewed the documents filed

 3   under seal by the government. Although, those documents appear to relate to one of defendant’s

 4   pending motions to suppress, they are not relevant in any way to the court’s resolution of the

 5   motions set forth above. However, in reviewing those documents the undersigned also cannot

 6   readily discern why they were filed under seal, nor why they could not have been produced to

 7   defendant Hood if they have not been produced. Accordingly, the court will require the

 8   government to show cause in writing within 10 days why the sealed documents should not be

 9   unsealed or, alternatively, why the sealing order should not be amended to permit defendant Hood

10   access to those sealed documents.

11                                             CONCLUSION

12          For the reasons explained above:

13          1.      Defendant Hood’s motion to suppress evidence stemming from the February 12,

14                  2015 parcel seizures at the Federal Express shipping center in Clovis, CA (Doc.

15                  No. 116) is denied;

16          2.      Defendant Hood’s request for a Franks hearing and motion to suppress evidence

17                  obtained as a result of the Alabama Title III wiretap (Doc. No. 117) is denied;

18          3.      Within 10 days of the service of this order the government shall show cause in

19                  writing why Doc. No. 126 should remain under seal and/or cannot be shared with

20                  defendant Hood with that response being filed with a request for its sealing if
21                  necessary; and

22          4.      The case is referred to the assigned Magistrate Judge for the already scheduled

23                  hearing on defendant Hood’s discovery motion and for Trial Setting on February

24                  24, 2010 at 3:00 p.m. in Courtroom 8.

25   IT IS SO ORDERED.
26
        Dated:     February 21, 2020
27                                                     UNITED STATES DISTRICT JUDGE

28
                                                       9
